Title: To James Madison from Abner Cushing and Others, 25 August 1810
From: Cushing, Abner
To: Madison, James


Quebec August 25th. 1810.
We, the undersigned Citizens of the United States, residing within the Province of Lower Canada, and in the State of New York; beg leave to represent to your Excellency, that the commercial intercourse between the United States and Lower Canada is rapidly increasing; and more security would be given to that intercourse, by the appointment of an Agent from the United States, for the protection of the rights and priviledges of our fellow Citizens trading to that Province. They trust that an institution of that kind, will be found both necessary and useful; as tending to promote Commerce, and prevent its diminution. They beg leave to state, that the appointment of an Agent, involves objects of a more important nature, than the mere protection of trade. That portion of our fellow Citizens, who navigate rafts down the river St Laurence; are frequently exposed to the inconvenience of Press Gangs, who, (though ultimately released when pressed into Service) for want of prompt and immediate interference, have been compelled to undergo many embarrassments and vexatious privations. The Security of our fellow Citizens whose contiguity of situation renders them dependant on the Province for the Sale of their Produce, forms a primary object in this request; it likewise involves principles of minor consideration, but of relative importance. Viewing it in this light, and considering that the appointment of an Agent; authorized to render every Service to his fellow Citizens, will be to promote their interest and prosperity, we feel confidant that your Excellency will afford every consideration to the Subject, which its importance demands.
We further beg leave to recommend for the above appointment, our fellow Citizen M M Noah—the Bearer of this communication, who from his frequent intercourse with the Province, his Knowledge of the country, its Commerce and resources, is considered competent to discharge the duties attached to the station.

Abner Cushing—Quebec
[and twenty-six others]

